As filed with the Securities and Exchange Commission on August 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22592 DoubleLine Opportunistic Credit Fund (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Capital LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2014 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. DoubleLine Opportunistic Credit Fund Schedule of Investments June 30, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Asset Backed Obligations - 1.1% SoFi Professional Loan Program, Series 2013-1R % ^ ∞ 12/17/2043 Total Asset Backed Obligations (Cost $3,770,021) Collateralized Loan Obligations - 1.3% Ares Ltd., Series 2014-1A-SUB % ^ 04/17/2026 BlueMountain Ltd., Series 2012-2A-C % # ^ 11/20/2024 Brookside Mill Ltd., Series 2013-1A-D % # ^ 04/17/2025 Finn Square Ltd, Series 2012-1A-C % # ^ 12/24/2023 LCM LP, Series 11A-INC % # ^ @ 04/19/2022 Total Collateralized Loan Obligations (Cost $4,553,449) Non-Agency Commercial Mortgage Backed Obligations - 2.9% JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-CBX-XA % # I/O 06/15/2045 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-E % # ^ 04/15/2047 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-F % # ^ 04/15/2047 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-NR % # ^ ∞ 04/15/2047 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $9,320,420) Non-Agency Residential Collateralized Mortgage Obligations - 55.1% Adjustable Rate Mortgage Trust, Series 2006-1-2A1 % # 03/25/2036 Banc of America Alternative Loan Trust, Series 2005-8-2CB1 % 09/25/2035 Banc of America Funding Corporation, Series 2006-A-4A1 % # 02/20/2036 BCAP LLC Trust, Series 2010-RR6-2216 % # ^ 06/26/2036 BCAP LLC Trust, Series 2010-RR6-6A2 % # ^ 07/26/2037 Chase Mortgage Finance Trust, Series 2007-S1-A7 % 02/25/2037 Chase Mortgage Finance Trust, Series 2007-S3-1A5 % 05/25/2037 ChaseFlex Trust, Series 2007-1-1A1 % 02/25/2037 Citicorp Mortgage Securities, Inc., Series 2006-2-1A14 % 04/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-8-A4 % # ^ I/F 10/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2010-9-3A7 % ^ 01/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-9-4A3 % # ^ 09/25/2035 CitiMortgage Alternative Loan Trust, Series 2007-A4-IA6 % 04/25/2037 CitiMortgage Alternative Loan Trust, Series 2007-A6-IA16 % 06/25/2037 Countrywide Alternative Loan Trust, Series 2005-85CB-2A5 % # 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-85CB-2A6 % # I/F 02/25/2036 Countrywide Home Loans, Series 2006-HYB1-3A1 % # 03/20/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-5-3A3 % 06/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-2A1 % 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-6A14 % 11/25/2036 First Horizon Asset Securities, Inc., Series 2007-AR3-2A2 % # 11/25/2037 GSAA Home Equity Trust, Series 2007-8-A2 % # 08/25/2037 IndyMac Mortgage Loan Trust, Series 2005-AR1-2A1 % # 11/25/2035 IndyMac Mortgage Loan Trust, Series 2005-AR23-6A1 % # 11/25/2035 IndyMac Mortgage Loan Trust, Series 2007-FLX1-A2 % # 02/25/2037 JP Morgan Alternative Loan Trust, Series 2006-S1-2A5 % 02/25/2021 JP Morgan Resecuritization Trust, Series 2011-1-1A10 % # ^ 12/26/2036 JP Morgan Resecuritization Trust, Series 2011-1-2A10 % # ^ 06/26/2037 Lehman Mortgage Trust, Series 2007-10-1A1 % 01/25/2038 Lehman Mortgage Trust, Series 2007-4-1A3 % 05/25/2037 Lehman XS Trust, Series 2005-2-1A2 % # 08/25/2035 MASTR Asset Securitization Trust, Series 2007-2-A3 % 01/25/2038 Nomura Resecuritization Trust, Series 2010-2RA-A2 % ^ 01/26/2036 RBSGC Structured Trust, Series 2008-B-A1 % ^ 06/25/2037 Residential Accredit Loans, Inc., Series 2005-AS14-3A1 % 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-2A3 % 09/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A1 % 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS6-1A5 % 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A3 % 06/25/2036 Residential Accredit Loans, Inc., Series 2007-QS1-1A1 % 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS3-A1 % 02/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A1 % # 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A102 % 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A2 % # I/F 04/25/2037 Residential Asset Securities Corporation, Series 2006-EMX2-A2 % # 02/25/2036 Residential Asset Securities Corporation, Series 2006-EMX6-A3 % # 07/25/2036 Residential Asset Securitization Trust, Series 2006-A6-1A12 % # I/F I/O 07/25/2036 Residential Asset Securitization Trust, Series 2006-A6-1A9 % 07/25/2036 Residential Asset Securitization Trust, Series 2007-A2-1A2 % 04/25/2037 Residential Asset Securitization Trust, Series 2007-A7-A1 % 07/25/2037 Residential Asset Securitization Trust, Series 2007-A8-1A3 % 08/25/2037 Residential Funding Mortgage Securities Trust, Series 2006-S5-A9 % 06/25/2036 Residential Funding Mortgage Securities Trust, Series 2007-S2-A4 % 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S6-1A10 % 06/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-1-2A2 % # 02/25/2036 Structured Asset Securities Corporation, Series 2005-11H-A3 % 06/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-8-A4 % # 10/25/2036 Wells Fargo Alternative Loan Trust, Series 2007-PA3-2A1 % 07/25/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $172,632,774) US Government / Agency Mortgage Backed Obligations - 57.8% Federal Home Loan Mortgage Corporation, Series 3211-SI % # I/F I/O 09/15/2036 Federal Home Loan Mortgage Corporation, Series 3236-ES % # I/F I/O 11/15/2036 Federal Home Loan Mortgage Corporation, Series 3256-S % # I/F I/O 12/15/2036 Federal Home Loan Mortgage Corporation, Series 3292-SD % # I/F I/O 03/15/2037 Federal Home Loan Mortgage Corporation, Series 3311-BI % # I/F I/O ‡ 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3311-IA % # I/F I/O 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3314-SH % # I/F I/O 11/15/2036 Federal Home Loan Mortgage Corporation, Series 3317-DS % # I/F 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3330-KS % # I/F I/O 06/15/2037 Federal Home Loan Mortgage Corporation, Series 3339-AI % # I/F I/O 07/15/2037 Federal Home Loan Mortgage Corporation, Series 3339-TI % # I/F I/O ‡ 07/15/2037 Federal Home Loan Mortgage Corporation, Series 3374-SD % # I/F I/O 10/15/2037 Federal Home Loan Mortgage Corporation, Series 3382-SU % # I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3404-SA % # I/F I/O ‡ 01/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS % # I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3435-S % # I/F I/O 04/15/2038 Federal Home Loan Mortgage Corporation, Series 3508-PS % # I/F I/O 02/15/2039 Federal Home Loan Mortgage Corporation, Series 3725-CS % # I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3728-SV % # I/F I/O 09/15/2040 Federal Home Loan Mortgage Corporation, Series 3736-SN % # I/F I/O 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3753-SB % # I/F I/O ‡ 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3780-SM % # I/F I/O 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3815-ST % # I/F I/O 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3905-SC % # I/F 08/15/2041 Federal Home Loan Mortgage Corporation, Series 3924-SJ % # I/F I/O 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3997-LZ % ‡ 02/15/2042 Federal Home Loan Mortgage Corporation, Series 4011-S % # I/F 03/15/2042 Federal Home Loan Mortgage Corporation, Series 4064-SA % # I/F I/O 06/15/2042 Federal Home Loan Mortgage Corporation, Series 4155-GS % # I/F ‡ 01/15/2033 Federal Home Loan Mortgage Corporation, Series 4217-CS % # I/F ‡ 06/15/2043 Federal Home Loan Mortgage Corporation, Series 4225-BS % # I/F ‡ 12/15/2040 Federal Home Loan Mortgage Corporation, Series 4291-MS % # I/F I/O 01/15/2054 Federal Home Loan Mortgage Corporation, Series 4302-GS % # I/F I/O ‡ 02/15/2044 Federal National Mortgage Association, Series 2005-104-SI % # I/F I/O 12/25/2033 Federal National Mortgage Association, Series 2005-72-WS % # I/F I/O 08/25/2035 Federal National Mortgage Association, Series 2005-90-SP % # I/F I/O 09/25/2035 Federal National Mortgage Association, Series 2006-117-SQ % # I/F I/O 12/25/2036 Federal National Mortgage Association, Series 2006-119-HS % # I/F I/O 12/25/2036 Federal National Mortgage Association, Series 2006-123-CI % # I/F I/O 01/25/2037 Federal National Mortgage Association, Series 2006-60-YI % # I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2007-15-BI % # I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2007-20-S % # I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2007-21-SD % # I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2007-30-IE % # I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-32-SA % # I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-40-SA % # I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-48-SE % # I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-64-LI % # I/F I/O 07/25/2037 Federal National Mortgage Association, Series 2007-68-SA % # I/F I/O 07/25/2037 Federal National Mortgage Association, Series 2008-33-SA % # I/F I/O ‡ 04/25/2038 Federal National Mortgage Association, Series 2008-42-SC % # I/F I/O 05/25/2038 Federal National Mortgage Association, Series 2008-5-GS % # I/F I/O 02/25/2038 Federal National Mortgage Association, Series 2008-62-SD % # I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-68-SB % # I/F I/O 08/25/2038 Federal National Mortgage Association, Series 2009-111-SE % # I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2009-12-CI % # I/F I/O 03/25/2036 Federal National Mortgage Association, Series 2009-26-SM % # I/F I/O 08/25/2038 Federal National Mortgage Association, Series 2009-47-SA % # I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-48-WS % # I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-67-SA % # I/F I/O 07/25/2037 Federal National Mortgage Association, Series 2009-87-SA % # I/F I/O 11/25/2049 Federal National Mortgage Association, Series 2009-91-SD % # I/F I/O 11/25/2039 Federal National Mortgage Association, Series 2010-109-BS % # I/F 10/25/2040 Federal National Mortgage Association, Series 2010-115-SD % # I/F I/O 11/25/2039 Federal National Mortgage Association, Series 2010-11-SC % # I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-134-SE % # I/F I/O 12/25/2025 Federal National Mortgage Association, Series 2010-142-SC % # I/F I/O ‡ 12/25/2040 Federal National Mortgage Association, Series 2010-150-MS % # I/F I/O 01/25/2041 Federal National Mortgage Association, Series 2010-15-SL % # I/F I/O 03/25/2040 Federal National Mortgage Association, Series 2010-19-SA % # I/F I/O 03/25/2050 Federal National Mortgage Association, Series 2010-31-SB % # I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-39-SL % # I/F I/O 05/25/2040 Federal National Mortgage Association, Series 2010-40-EI % I/O 05/25/2024 Federal National Mortgage Association, Series 2010-8-US % # I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-9-GS % # I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2011-114-S % # I/F I/O 09/25/2039 Federal National Mortgage Association, Series 2011-146-US % # I/F 01/25/2042 Federal National Mortgage Association, Series 2011-40-SA % # I/F 09/25/2040 Federal National Mortgage Association, Series 2011-55-BZ % 06/25/2041 Federal National Mortgage Association, Series 2011-58-SA % # I/F I/O 07/25/2041 Federal National Mortgage Association, Series 2011-5-PS % # I/F I/O 11/25/2040 Federal National Mortgage Association, Series 2012-16-BS % # I/F 03/25/2042 Federal National Mortgage Association, Series 2012-22-AZ % ‡ 03/25/2042 Federal National Mortgage Association, Series 2012-29-SG % # I/F I/O 04/25/2042 Federal National Mortgage Association, Series 2012-55-SC % # I/F 05/25/2042 Federal National Mortgage Association, Series 2012-82-SC % # I/F 08/25/2042 Federal National Mortgage Association, Series 2013-115-NS % # I/F 11/25/2043 Federal National Mortgage Association, Series 2013-17-MS % # I/F 03/25/2043 Federal National Mortgage Association, Series 2013-18-BS % # I/F 03/25/2043 Federal National Mortgage Association, Series 2013-41-SC % # I/F 05/25/2043 Federal National Mortgage Association, Series 2013-51-SH % # I/F ‡ 05/25/2033 Federal National Mortgage Association, Series 2013-55-KS % # I/F ‡ 06/25/2043 Federal National Mortgage Association, Series 2013-61-ZN % 06/25/2033 Federal National Mortgage Association, Series 2013-83-US % # I/F ‡ 08/25/2043 Federal National Mortgage Association, Series 374-19 % I/O 09/01/2036 Government National Mortgage Association, Series 2009-104-SD % # I/F I/O 11/16/2039 Government National Mortgage Association, Series 2010-98-IA % # I/O 03/20/2039 Government National Mortgage Association, Series 2011-56-BS % # I/F I/O 11/16/2036 Government National Mortgage Association, Series 2011-56-KS % # I/F I/O 08/16/2036 Government National Mortgage Association, Series 2011-69-SB % # I/F I/O 05/20/2041 Government National Mortgage Association, Series 2011-70-WS % # I/F ‡ 12/20/2040 Government National Mortgage Association, Series 2011-71-SG % # I/F I/O 05/20/2041 Government National Mortgage Association, Series 2011-72-AS % # I/F I/O 05/20/2041 Government National Mortgage Association, Series 2011-89-SA % # I/F I/O 06/20/2041 Government National Mortgage Association, Series 2012-34-LI % # I/F I/O 12/16/2039 Government National Mortgage Association, Series 2013-119-TZ % 08/20/2043 Government National Mortgage Association, Series 2013-188-MS % # I/F I/O ‡ 12/16/2043 Government National Mortgage Association, Series 2014-39-SK % # I/F I/O 03/20/2044 Government National Mortgage Association, Series 2014-59-DS % # I/F I/O 04/16/2044 Government National Mortgage Association, Series 2014-63-SD % # I/F I/O 04/20/2044 Total US Government / Agency Mortgage Backed Obligations (Cost $204,002,626) Short Term Investments - 0.6% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Total Short Term Investments (Cost $2,030,100) Total Investments - 118.8% (Cost $396,309,390) Liabilities in Excess of Other Assets - (18.8)% ) NET ASSETS - 100.0% $ ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by DoubleLine Capital LP (the "Adviser"), unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2014, the value of these securities amounted to $50,790,371 or 14.7% of net assets. ∞ Illiquid security # Variable rate security.Rate disclosed as of June 30, 2014. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates ♦ Seven-day yield as of June 30, 2014 @ Security pays interest at rates that represent residual cashflows available after more senior tranches have been paid.The interest rate disclosed reflects the estimated rate in effect as of June 30, 2014. ‡ All or partial amount transferred for the benefit of the counterparty as collateral for reverse repurchase agreements. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Reverse Repurchase Agreements Counterparty Rate Trade Date Maturity Date Principal Principal & Interest JP Morgan Securities LLC % 06/29/2014 07/30/2014 $ $ Goldman Sachs % 05/14/2014 07/28/2014 JP Morgan Securities LLC % 06/25/2014 07/25/2014 Bank of America Merrill Lynch % 06/25/2014 07/25/2014 Goldman Sachs % 04/28/2014 07/28/2014 Bank of America Merrill Lynch % 06/25/2014 07/25/2014 $ $ The weighted average daily balance of reverse repurchase agreements during the reporting period ended June 30, 2014 was $76,127,821, at a weighted average interest rate of 0.77%. Total market value of underlying collateral (refer to the Schedule of Investments for positions transferred for the benefit of the counterparty as collateral) for open reverse repurchase agreements at June 30, 2014 was $88,932,086. Summary of Fair Value Disclosure June 30, 2014 (Unaudited) Security Valuation. The Fund has adopted accounting principles generally accepted in the United States of America ("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets for identical securities Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Fund uses end of period timing recognition to account for any transfers. Market values for domestic and foreign fixed income securities are normally determined on the basis of valuations provided by independent pricing services. Vendors typically value such securities based on one or more inputs described in the following table which is not intended to be a complete list. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed income securities in which the Fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income securities. Securities that use similar valuation techniques and inputs as described in the following table are categorized as Level 2 of the fair value hierarchy.To the extent the significant inputs are unobservable, the values generally would be categorized as Level 3. Fixed-income class Examples of Standard Inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds and notes; convertible securities Standard inputs and underlying equity of the issuer US Bonds and notes of government and government agencies Standard inputs Residential and commercial mortgage-backed obligations; asset-backed obligations (including collateralized loan obligations) Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information, trustee reports Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of June 30, 2014, the Fund did not hold any investments in private investment funds. Short-term debt investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. The Fund may enter into reverse repurchase agreements. In a reverse repurchase agreement, the Fund sells to a financial institution a security that it holds with an agreement to repurchase the same security at an agreed-upon price and date. A reverse repurchase agreement involves the risk that the market value of the security may decline below the repurchase price of the security. The Fund will segregate assets determined to be liquid by the Adviser or otherwise cover its obligations under reverse repurchase agreements. Due to the short term nature of the reverse repurchase agreements, face value approximates fair value at June 30, 2014. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. As of June 30, 2014, the Fund did not hold securities fair valued by the Valuation Committee. The following is a summary of the fair valuations according to the inputs used to value the Fund's investments as of June 30, 20141: Category Investments in Securities Level 1 Money Market Funds $ Total Level 1 Level 2 US Government / Agency Mortgage Backed Obligations Non-Agency Residential Collateralized Mortgage Obligations Non-Agency Commercial Mortgage Backed Obligations Collateralized Loan Obligations Total Level 2 Level 3 Non-Agency Residential Collateralized Mortgage Obligations Asset Backed Obligations Non-Agency Commercial Mortgage Backed Obligations Total Level 3 Total $ Other Financial Instruments Level 1 $
